Exhibit 10.1

PURCHASE AGREEMENT

THIS AGREEMENT made and entered into as of the 20th day of November, 2008, by
and between UTSI Finance, Inc., a Michigan corporation whose address is 12755 E.
Nine Mile, Warren, MI, “Purchaser”, and Crown Enterprises, Inc., a Michigan
corporation whose address is 12225 Stephens Road, Warren Michigan 48089,
“Seller.”

W I T N E S S E T H:

Seller is the fee title owner of the property and all improvements situated in
the City of Houston, State of Texas, commonly known as 7800 East Little York,
Drive and more particularly described on the attached Exhibit A consisting of
approximately 19.5 acres improved with a terminal, Shop and office structure on
the premise.

 

1. PURCHASE & SALE - Seller does hereby sell to Purchaser and Purchaser does
hereby purchase from Seller the Property, subject to the terms and conditions in
this Agreement, together with the following:

 

  A. All buildings and improvements on the Property;

 

  B. Any and all rights and appurtenances pertaining to the Property, including
any right, title & interest of Seller in and to adjacent easements, streets,
roads, alleys and rights-of-way;

 

  C. Any and all rights, remedies and warranties in favor of Seller; and

 

  D. Such other rights, interests and properties as may be specified in this
Agreement.

In referring to the Property hereafter, that reference shall include a
collective reference to all of the foregoing.

The “Preliminary Purchase Price” for the Property will be the sum of three
million ($3,000,000) Dollars.

 

2. CLOSING - The Initial Closing Date (“Closing”) for this transaction will be
on or before November 20, 2008. After the Initial Closing date, there will be a
Reconciliation Date/Final Closing Date (“Reconciliation Date”) on or before
December 23, 2008.

The Initial Closing will occur on November 20, 2008 at which time the Purchaser
will pay the Preliminary Purchase Price and take possession of the Property. The
Preliminary Purchase Price will be confirmed by a third party appraisal (the
“Appraisal”) to be completed before the Reconciliation Date. The Final Purchase
Price will be the amount set forth in the Appraisal and Purchaser and Seller
will adjust accordingly the amount paid at Closing to reflect the Final Purchase
Price. On or before the Reconciliation Date/Final Closing, Seller will also
deliver a Warranty Deed and title work.

 

3. CONDITION OF TITLE - Seller will convey and deliver to Purchaser on the
Reconciliation Date/Final Closing, fee simple and valid, marketable title to the
Property free of all tenancies and purchase options and rights of first refusal
and subject only to the following, the “Permitted Exceptions”:

 

  A. The lien of unpaid real property taxes which are not delinquent as of the
Closing Date;



--------------------------------------------------------------------------------

  B. Building and use restrictions, easements of record and zoning ordinances
which would not prohibit Purchaser from utilizing the Property for its intended
use;

 

  C. Any other easements, liens, exceptions and encumbrances that will be
approved in

 

  D. writing by Purchaser prior to or on the Closing Date; and

 

  E. Any liens and encumbrances that have occurred by any acts of the Purchaser
from the date of this Agreement;

Purchaser shall obtain a commitment for a title insurance policy and Seller will
pay for at Reconciliation, a policy of title insurance, in an amount equal to
the Purchase Price guaranteeing fee simple title. The title insurance policy
will insure good and valid, marketable title to Purchaser subject only to those
easements and building and use restrictions, if any, described in the commitment
and approved by Purchaser in accordance with this Agreement.

 

4. REPRESENTATIONS & WARRANTIES - Seller represents and warrants to Purchaser
which representations and warranties will be true on the Closing Date that:

 

  A. There is no litigation threatened or pending which affects title to or
possession of the Property and Seller has no knowledge of or reason to believe
that anyone other than Seller has any interest whatsoever in the Property;

 

  B. No person other than Purchaser will be entitled to possession of the
Property on the date of Closing other than as disclosed;

 

  C. Seller has not contracted for any service which bind Purchaser as a
successor in interest; and

 

  D. There are no known violations that Purchaser would be obligated to repair.

 

  E. Seller agrees to indemnify Purchaser for environmental problems, existing
as of the Closing date, related to Central Transport’s use of the fuel tanks at
the Property prior to the Closing date. This indemnity does not cover
environmental issues attributable to Purchaser’s use of the Property or any that
arise after Closing.

If any of the above representations/warranties made by Seller are not true on
the date this Agreement is accepted or on the Closing Date, Purchaser will have
the right to waive the representations and warranties and complete the
transaction or to declare this Agreement null and void and Purchaser would be
entitled to a return of its earnest money deposit.

 

5. TAX PRORATIONS - Real estate taxes and special assessments on the Property
which have become delinquent will be paid for by Seller. All current real estate
taxes will be prorated on a due date basis at closing. Purchaser will pay for
the real estate transfer tax imposed on the transfer of title to the Property.

 

6. MISCELLANEOUS - Seller and Purchaser represent and warrant there are no
claims for brokerage commissions or finder fees in connection with this
transaction and each party does indemnify the other against and hold it harmless
from any liability arising from any such claims, including without limitation,
the cost of attorney’s fees in connection with this transaction.



--------------------------------------------------------------------------------

Time will be deemed to be of the essence in this Agreement which will be
effective after execution by Purchaser and Seller, and the date when Purchaser
will receive a fully executed copy of this Agreement will be the “date of this
Agreement” for the purpose of computing all time periods.

This Agreement will be construed in accordance with the laws of the State of
Michigan and, exclusive jurisdiction and venue will be considered to lie within
the Macomb County Circuit Court.

This Agreement represents the entire agreement between Purchaser and Seller and
incorporates all prior discussions and negotiations of the parties and may only
be modified by a written document executed by each party bearing a date later
than the date of this Agreement.

 

7. BINDING EFFECTS - This Agreement is binding on the parties hereto, their
respective heirs, legal representatives, administrators, executors, successors
and assigns.

IN WITNESS WHEREOF, Purchaser has executed this Agreement as of the 20th day of
November, 2008, and Seller has accepted and executed this Agreement on this 20th
day of November, 2008.

 

WITNESSES:

    AGREED AND ACCEPTED

/s/ Nicole Koprincz

    BY:  

/s/ Donald B. Cochran

     

Signature

 

    BY:  

Donald B. Cochran

     

Printed Name

      “Purchaser”

WITNESSES:

    AGREED AND ACCEPTED

/s/ Jeffery Powell

    BY:  

/s/ Thomas J. Howlett

     

Signature

/s/ Trevor J. Bunckhorst

    BY:  

Thomas J. Howlett

     

Printed name

      “Seller”



--------------------------------------------------------------------------------

EXHIBIT A

7800 EAST LITTLE YORK, HOUSTON, TX

LEGAL DESCRIPTION

TO BE VERIFIED BY SURVEY

A tract of land containing 11.19 acres out of the Eli Nolen Survey, A-600,
Harris County, Texas, being a part of a 50-acre tract described in Volume 2153,
page 253, Harris County Deed Records, Harris County, Texas, and being more
particularly described by metes and bounds as follows:

Commencing at an I.R. in the east line of a 65 ft. Houston Lighting and Power
Company R.O.W. and the south line of Little York Road (120’ R.O.W.);

Thence N 89° 18’ 49” E, along the south line of Little York Road 564.34 ft. to
an I.R. at the N.W. corner of a 199.5774 acre tract for the N.E. corner;

Thence S 0° 04’ 26” E, along the west line of a 199.5774 acres tract and a fence
line, at 558.80 ft. pass a 1” I.P. and a total distance of 863.56 ft. to a point
for the S.E. corner;

Thence S 89° 18’ 49” W, 564.25 ft. to a point for the S.W. corner;

Thence N 0° 03’ 30” W, 863.56 ft. to the PLACE OF BEGINNING.

TRACT TWO

A tract of land containing 9.429 Acres out of the Eli Nolen Survey, A-600,
Harris County, Texas, being a part of a 50-acre Tract described in Volume 2153,
page 253, Harris County Deed Records, Harris County, Texas, and being more
particularly described by metes and bounds as follows:

Commencing at an I.R. in the west line of a 65 ft. Houston Lighting and Power
Company R.O.W. and the south line of Little York Road (120’ R.O.W) for the N.W.
corner;

Thence N 89° 18’ 49” E, along the south line of Little York Road, 60.00 feet to
a point;

Thence S 0° 03’ 30” E, 863.56 feet to a point;

Thence N 89° 18’ 49” E, 504.57 feet to a point in the west line of a 199.5774
Acre Tract;

Thence S 0° 04’ 26” E, along the west line of a 199.5774 Acre Tract and a fence
line, 641.75 feet to an I.R. for the S.E. corner;

Thence S 89° 51’ 35” W, at 29.00 feet pass an I.R. at the N.E. corner of a tract
of land described in Volume 6423, Page 113, Harris County Deed Records, Harris
County, Texas, and a total distance of 504.25 feet to an I.R. at the S.E. corner
of a City of Houston Tract;

Thence N 0° 07’ 10” W, along the east line of a City of Houston tract, 30.00
feet to an I.R.;

Thence S 89° 51’ 35” W along the north line of the City of Houston tract, 60.00
feet to an I.R. in the east line of a 65 ft. Houston Lighting and Power Company
R.O.W.;

Thence N 0° 07’ 10” W, along the east line of said Houston Lighting and Power
Company R.O.W. 401.18 feet to an I.R.;

Thence N 0° 03’ 30” W, along the east of said Houston Lighting and Power Company
R.O.W., 1068.75 feet to the PLACE OF BEGINNING.

SAVE AND EXCEPT THE NORTH 863 FEET BY 60 FEET AND CONTAINING 8.310 ACRES MORE OR
LESS.